DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities the limitations “wherein the device is configured to be worn one or both” should read –wherein the device is configured to be worn in one or both--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and its dependent claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cap" in the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedley (US Pat. No. 6,626,179), hereinafter Pedley in view of McGinnis (US Pat. No. 4,823,828), hereinafter McGinnis.
Regarding claim 1, Pedley teaches a nasal respiratory device (Fig. 1) for inducing positive end-expiratory pressure (Col. 2: lines 45-50) that is configured to be worn in communication with a subject’s nose (Col. 2: lines 30-35), the device comprising:
an inspiratory valve including a flap configured to open during inhalation through the device (col. 3: lines 5-15, Fig. 3: 20); and
an expiratory valve (Fig. 3: hole 21) configured to be open during exhalation through the device and provide a resistance to exhalation (Col. 2: lines 45-55), 
wherein the device is configured to be worn one or both of a subject’s nostrils without covering the subject’s mouth (Fig. 1).
Pedley does not teach an expiratory valve configured to open during exhalation through the device, the expiratory valve including a biasing element valve wherein the inspiratory valve is nested in the expiratory valve.
However, McGinnis teaches an alternative valve wherein the expiratory valve is configured to open during exhalation through the device (Fig. 1: 56, Col. 5: lines 12-21) and arranged such that the inspiratory valve component is nested in the expiratory valve (fig. 1: 74 nested in 56), the expiratory valve including a biasing element preventing opening of the expiratory valve when a pressure across the expiratory valve is below a threshold pressure. (Fig. 1: biasing element 59)
It would have been obvious to a person of ordinary skill in the art to have substituted the valve of Pedley with the valve of McGinnis in order to provide a controlled amount of expiratory pressure for a user. (Col. 3: lines 35-40) The alternative valve of McGinnis would provide the predictable result of providing an increased resistance to exhalation.

Regarding claim 2, Pedley in view of McGinnis teaches the device of claim 1, and McGinnis further teaches wherein the expiratory valve includes a piston configured to be displaced by the expiratory pressure above the threshold pressure. (Fig. 1: 56, Col. 5: lines 12-21)

Regarding claim 3, Pedley in view of McGinnis teaches the device of claim 2, and Pedley in view of McGinnis teaches wherein device includes a body (Pedley fig. 2: 10), a piston (McGinnis Fig 1: 56) and a biasing element (Fig. 1: spring 59), wherein the piston is positioned between at least a portion of the cap (McGinnis Fig. 1: 16) and the body. (McGinnis Fig. 1: 10)

Regarding claim 5, Pedley in view of McGinnis teaches the device of claim 3, wherein the biasing element includes a spring. (Fig. 1: spring 59)

Regarding claim 6, Pedley in view of McGinnis teaches the device of claim 1, and McGinnis further teaches wherein the threshold pressure is between about 1 cm water and about 20 cm water. (Col 1: lines 65-66)

Regarding claim 11, Pedley in view of McGinnis teaches the device of claim 1, and Pedley further teaches wherein the device is configured to be worn in communication with one of the subject’s nostrils. (fig. 1)

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedley in view of McGinnis and further in view of Lincoln (US Pat. No. 4,984,302), hereinafter Lincoln.
Regarding claim 7, Pedley in view of McGinnis teaches the device of claim 1, but does not teach further comprising a holdfast configured to secure the device to the subject’s nose.
However, Lincoln teaches a nose worn air filter (abstract, Fig. 11A) that is attached with a holdfast. (Col. 5: lines 10-15)
It would have been obvious to ta person of ordinary skill in the art prior to the filing date of the invention to have provided substituted the attachment method of Pedley in view of McGinnis with the 

Regarding claim 8, Pedley in view of McGinnis and Lincoln teaches the device of claim 7, and Lincoln further teaches wherein the holdfast includes an adhesive. (Col. 5: lines 23-26)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al (US 2009/0044810), hereinafter Kwok.
Regarding claim 9, Pedley in view of McGinnis teaches the device of claim 1, but does not teach wherein at least a portion of the device includes a hydrophobic surface.
However, Kwok teaches a respiratory device which has a hydrophobic surface on the membrane of the vent valve. (Paragraph 46)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Pedley in view of McGinnis with the hydrophobic material as taught by Kwok to discourage adherence of moisture to the device. (abstract, paragraph 46)

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedley in view of McGinnis and further in view of Salter et al (US Pat. No. 6,176,234), hereinafter Salter.
Regarding claim 10, Pedley in view of McGinnis teaches the device of claim 1, but does not teach wherein the inspiratory valve includes multiple flaps.
However, Salter teaches a valve with a plurality of flaps. (Figs. 3 and 6A-6D)


Claims 12, 13, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedley in view of McGinnis and further in view of Alperovich et al (US2003/0106556), hereinafter Alperovich.
Regarding claim 12, Pedley teaches a positive end-expiratory pressure device (Fig. 1) configured to be worn by a subject during sleep (the examiner notes that the device is capable of being worn at any time including during sleep), the device comprising:
a cone-shaped body (Fig. 1: 10) having an opening (Fig. 2: open ends);
an inspiratory valve in communication with the opening (fig. 3: 20) and including a flap configured to open during inhalation during the device (Fig. 3: 20, Col. 3: lines 5-10);
and an expiratory valve configured to provide exhalation resistance (Fig. 3: hole 21, Col. 3: lines 10-15).
Pedley teaches the device is at least partly within the person’s nose. (Fig. 1)
Pedley does not teach an expiratory valve configured to open during exhalation through the device, the expiratory valve including biased to prevent opening of the expiratory valve when a pressure drop across the expiratory valve is below a threshold pressure. 
However, McGinnis teaches an alternative valve wherein the expiratory valve is configured to open during exhalation through the device (Fig. 1: 56, Col. 5: lines 12-21) and arranged such that the inspiratory valve component is nested in the expiratory valve (fig. 1: 74 nested in 56), the expiratory valve including a biasing element preventing opening of the expiratory valve when a pressure drop across the expiratory valve is below a threshold pressure. (Fig. 1: biasing element 59)

Pedley in view of McGinnis does not teach further comprising a holdfast configured to secure the device to the subject’s nose.
However, Alperovich teaches a nose worn air filter (Fig. 3) that is attached with a holdfast such that the cone shaped body is at least slightly within the subject’s nostril. (paragraph 32, Fig. 3)
It would have been obvious to ta person of ordinary skill in the art prior to the filing date of the invention to have provided substituted the attachment method of Pedley in view of McGinnis with the holdfast of Alperovich as this is merely an alternative attachment method which provides better adjoining to the nose (Paragraph 32). This attachment method would provide the predictable result of attaching the device in the person’s nose.

Regarding claim 13, Pedley in view of McGinnis and Alperovich teaches the device of claim 12, and McGinnis further teaches wherein the inspiratory valve component is nested in the expiratory valve. (fig. 1: 74 nested in 56),

Regarding claim 15, Pedley in view of McGinnis and Alperovich teaches the device of claim 12, and McGinnis further teaches wherein the expiratory valve includes a piston configured to be displaced by expiratory pressure above the threshold pressure. (Col 1: lines 65-66, Fig. 1: 56, piston)

Regarding claim 18, Pedley in view of McGinnis and Alperovich teaches the device of claim 15, and McGinnis further teaches wherein the piston includes the flap of the inspiratory valve. (Fig. 1: flap 74 is on piston 58)

Regarding claim 19, Pedley in view of McGinnis and Alperovich teaches the device of claim 15, and further teaches wherein the piston is displaced within at least a portion of the cone shaped body. (Pedley teaches the cone shaped body and the valve has been substituted with the valve of McGinnis which would be inside the cone shaped body. Fig. 1 of McGinnis shows how 59 is displaced from one position to another)

Regarding claim 20, Pedley in view of McGinnis and further in view of Alperovich teaches the device of claim 12, and Alperovich further teaches wherein the holdfast includes a compliant material with an adhesive. (paragraph 32, flexible bridge made in the form of a transparent film with an adhesive layer)

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedley in view of McGinnis and further in view of Alperovich and further is view of Salter.
Regarding claim 14, Pedley in view of McGinnis and Alperovich teaches the device of claim 12, but does not teaches wherein the inspiratory valve includes multiple flaps.
However, Salter teaches a valve with a plurality of flaps. (Figs. 3 and 6A-6D)
It would have been obvious to a person of ordinary skill in the prior to the filing date of the invention to have modified the flap valve of McGinnis to include multiple flaps as taught by Salter in order to reduce stiffness and facilitate opening of the valve. (Col. 1: lines 48-62)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 2, 6-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 11 and 17 of U.S. Patent No. 10,610,228.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the claims are found in the patented claims.
Regarding claim 1, the limitations of claim 1 are taught by claims 1 and 4 of the patent.
Regarding claim 2, the limitations of claim 2 are taught by claim 10 of the patent.
Regarding claim 6, the limitations of claim 6 are taught by claim 11 of the patent.
Regarding claim 7, the limitations of claim 7 are taught by claim 1 of the patent.
Regarding claim 8, the limitations of claim 8 are taught by claim 1 of the patent.
Regarding claim 10, the limitations of claim 10 are taught by claim 3 of the patent.
Regarding claim 11, the limitations of claim 11 are taught by claim 1 of the patent.

Claims 12- 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No. 10,610,228 in view of Alperovich. 
Regarding claim 12 the limitations of claim 12 are taught by claim the patent claims 1 and 10 and 17 with the exception of the cone-shaped body. However, Alperovich teaches a cone-shaped body for a nasal insert. (Fig. 3)
It would have been obvious to a person of ordinary skill in the art to have modified the body of patent ‘228 to have a cone-shaped body as this would easily fit into a subject’s nostril. (Fig. 3)
Regarding claim 13, the limitations of claim 13 are taught by claim 1 of the patent.
Regarding claim 14, the limitations of claim 14 are taught by claim 3 of the patent.
Regarding claim 15, the limitations of claim 15 are taught by claim 10 of the patent.
Regarding claim 20, the limitations of claim 18 are taught by claim 1 of the patent.



Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785